DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Answer to Appeal Brief
Applicant has filed an appeal brief on 01/06/2021 in response to the Advisor action and Final office action mailed on 11/06/2020 and 08/06/2020 respectively. 
An appeal brief conference was held on 03/18/2021 to discuss Applicant’s arguments, after reviewing all the arguments, the conferees suggested to reopen the prosecution instead of sending the case to PTAB. Accordingly the Examiner withdraws the rejection for independent claims 1, 10 and 17 and subsequently the rejection for all the dependent claims as well.
Allowable Subject Matter
Claims 1-12, 15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record, a patent (US 7,039,455 B1) to Brosovich et al discloses a filter circuit for improving quality of ECG signal, the circuit comprises a first amplifier which amplifies the input signal, a signal limiter where the signal is clamping by the saturation voltage of an operational amplifier, the circuit further comprises a low pass filter for filtering high frequency components from the signal, and a second amplifier which scales the amplitude of the filtered signal.
Another prior art of record (US 2014/0316231 A1) by Luhta et al discloses ECG electrodes which can be placed within the direct path of x-rays during an imaging scan 
However, Brosovich or Luhta does not disclose or suggest an amplifier stage which scales the amplitude of the filtered signal so that the cardiac signal has an output level which is approximately at the same level of the cardiac input voltage. 
Some other prior-art of record also teaches filtering or elimination of static charge from ECG or other bio-signals, however none of them teaches or suggest the filtered signal is brought back to the same level as the input signal. For these reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2014/0200469 A1)	Backo et al. discloses, an electrocardiogram sensor having an ECG electrode coupled to an electronic circuit that actively gain-corrects the electrocardiogram signal based on fringe capacitance signal and filters the gain-corrected signal based on a static charge reference signal, the compensation system first makes a gain correction for the preamplifier to address ECG electrode-to-subject motion and then removes any additive static common mode interference from motion-induced static charge generation.


(US 2010/0253319 A1)	Cehelnik discloses, a signal conditioning circuit which uses differential signal amplifier, filtering means for controlling the frequency bandwidth, and eliminate interference due to static charge.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792